DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KRISTY S. HOLT,
                             Appellant,

                                    v.

                       FLORIDA 18 LLC, and
                     ABUNDANT PROPERTY LLC,
                            Appellees.

                              No. 4D 17-2311

                              [May 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 16-001461.

  Phillippe Symonovicz of the Law Offices of Phillippe Symonovicz, Fort
Lauderdale, for appellant.

    Ryan Lamchick and Alex Wagner of Lamchick Law Group, P.A., Miami,
for appellee Florida 18 LLC.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.